Name: Council Regulation (EEC) No 2616/85 of 16 September 1985 concerning the conclusion of a Trade and Economic Cooperation Agreement between the European Economic Community and the People's Republic of China
 Type: Regulation
 Subject Matter: cooperation policy;  Asia and Oceania;  European construction
 Date Published: nan

 19.9.1985 EN Official Journal of the European Communities L 250/1 COUNCIL REGULATION (EEC) No 2616/85 of 16 September 1985 concerning the conclusion of a Trade and Economic Cooperation Agreement between the European Economic Community and the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Trade and Economic Cooperation Agreement between the European Economic Community and the People's Republic of China should be approved, HAS ADOPTED THIS REGULATION: Article 1 The Trade and Economic Cooperation Agreement between the European Economic Community and the People's Republic of China is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 18 of the Agreement (2). Article 3 The Community shall be represented on the Joint Committee set up under the Agreement by the Commission, assisted by representatives of the Member States. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 September 1985. For the Council The President M. FISCHBACH (1) Opinion delivered on 11 July 1985 (not yet published in the Official Journal). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.